EXHIBIT 99.1 ChinaNet Online Holdings Reports Third quarter 2012 Financial Results Reiterates FY2012 revenue and net income guidance of $42 million and $3.1 million, respectively Management to host conference call on Wednesday, November 21st at 8:30 a.m. Eastern Time BEIJING, November 20, 2012 ChinaNet Online Holdings, Inc. ("ChinaNet" or the “Company”), (Nasdaq:CNET), a leading B2B (business to business) Internet technology company providing online-to-offline ("O2O") sales channel expansion services for small and medium-sized enterprises (SMEs) and entrepreneurial management and networking services for entrepreneurs in the People's Republic of China, today announced financial results for the third quarter of 2012. Summary Financials Third quarter 2012 Results (USD) (Unaudited) Q3 2012 Q3 2011 CHANGE Sales $10.3 million $6.4 million +60% Gross Profit $4.1 million $3.0 million +37% Gross Margin 40.1% 46.7% -14% Net Income Attributable to Common Stockholders $1.2 million $1.0 million +19% EPS (Diluted) -17% Third quarter 2012 Financial Results Revenues increased by $3.9 million to $10.3 million for the three months ended September 30, 2012 compared to the three months ended September 30, 2011, representing a 60% increase. Mr.Handong Cheng, Chairman and CEO of the Company stated, "We made further progress expanding our service offerings and diversifying our customer base. For example, brand management and sales channel building, which we introduced five quarters ago, has grown its sales by approximately 200% in the first nine months of 2012. We believe that these services provide us with a growing base of customers to whom we can sell additional value-added services once the economy in China improves. Furthermore, we will continue to make prudent acquisitions of business and technology, such as our acquisition of Sou Yi Lian Mei,that broaden our technology depth,service portfolio or client base." Third quarter 2012 Revenue Breakdown by Business Unit (USD in thousands) Q3 2012 % Q3 2011 % % Change Internet Advertisement $ 55
